DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/18/2022 has been entered.
Claims 1-3, 5-8, 11, 13-16 and 18-22 are pending.  Claims 1-3, 5-8, 11, 14, 16 and 18 are the subject of this NON-FINAL Office Action.  Claims 13, 15 and 19-22 are withdrawn.  Any objection(s) and/or rejection(s) not reiterated and/or maintained in the following NON-FINAL Office Action is considered withdrawn in view of Applicant's response.

Claim Interpretations
The specification defines “bulk material” as “any material which may be used to form a 3D product by performing a binding action on the bulk material.”  This encompasses conventional powders of metal, ceramic, polymer, etc.

New Grounds of Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-8, 11, 14, 16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
The metes and bounds of the claim 1 are so unclear and confusing that the Office cannot determine if the instant claims are patentable because it would require the Office to speculate as to the metes and bounds of the instant claims. See MPEP § 2173.06 (“Second, where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).  
Specifically, it is not clear how resolution is affected by merely generically using different material thickness in different zones within an x-y plane.  The claims fail to explain this.  Furthermore, prior art discloses using different material thickness in different zones within an x-y plane, but says nothing about resolution (US 2016/0107387, Figs. 20-21 (sloped powder disposal necessarily requires less material at beginning of slope than further up the slope); WO 2014/199231 (printing a ball necessarily requires less material on ball edges than interior of ball)).  Presumably, “resolution” here means 
6 a: the process or capability of making distinguishable the individual parts of an object, closely adjacent optical images, or sources of light
b: a measure of the sharpness of an image or of the fineness with which a device (such as a video display, printer, or scanner) can produce or record such an image usually expressed as the total number or density of pixels in the image

Merriam-Webster, resolution, available at https://www.merriam-webster.com/dictionary/resolution, accessed 05/16/2022.  The claims are thus presumably directed to producing different distinguishable powder pixels or voxels in different powder zones, or different sharpness of powder zones using only powder layer thickness (see US 20170008232, para. 0034).  However, the claims only state that resolution is “selected” by setting different powder layer thickness in different zones.  Thus, any prior art which performs the same powder thickness printing methods would necessarily yield different selected resolutions.
	Yet, this cannot be the case because the Office is unaware of prior art which teaches powder-based print resolution determined only by powder layer thickness.  Instead, the prior art only discloses different layer thicknesses in 3D printing (US 2016/0107387; US 2016/0318251; US5192469; WO 2014/199231 A2; US 20170239932; US 20180093419; US 20180169935; US 20190009574; US 20160263838; US 20170021565; US 20180000570).  
	Finally, the claims fail to state what the resolution measures.  In other words, the resolution of what?  This is critical because “resolution” is often used in 3D printing prior art is many different ways (see e.g. US 20150251247, para. 0034 (“Once the unconverted powder or, respectively, the unconverted liquid has been removed the result is a three-dimensional object whose resolution (in respect of contours) depends, if powder is used, inter alia on the layer thickness and the particle size of the pulverulent substrate used.”); US 20150125657, para. 0086 (“The layer thickness influences the vertical resolution, with a thicker layer thickness resulting in a lower resolution.”); US 20170021454, para. 0094 (“Smaller beam spot sizes generally produce smaller melt balls/fused regions/voxels and thus higher resolutions. Larger beam spot sizes generally produce larger melt balls/fused regions/voxels and thus lower resolutions. The beam spot size may be controlled, for example, by adjusting the focus as described above. Different light sources or lasers may also be used to provide different beam spot sizes and resolutions. This embodiment may use a single larger beam and a single smaller beam and/or may use multiple larger beams and multiple smaller beams.”); US 20190240898, para. 0016 (“As used  herein, ‘resolution’ refers to the size of the smallest feature that can be  formed on a 3D printed part.  The polymer powder can form layers from about 20 .mu.m to about 200 .mu.m thick, allowing the fused layers of the printed part  to have roughly the same thickness.  This can provide a resolution in the  z-axis direction of about 20 .mu.m to about 200 .mu.m.  The polymer powder can  also have a sufficiently small particle size and sufficiently regular particle  shape to provide about 20 .mu.m to about 200 .mu.m resolution along the x-axis  and y-axis.”)).
	In sum, the Office would be required to conjecture as to how material thickness alone relates to resolution, which is the critical feature of the claimed invention versus the prior art.

Prior Art
The following prior art is pertinent to different “resolutions” in 3D printing: WO 2014/199231; WO 01/72502; US 5192469; US20170021454; US20180214955; US20190315062.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743